FILED
                           NOT FOR PUBLICATION
                                                                             MAR 9 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FELIPE HALILI GALVAN, Jr.,                       No.   18-16958

              Plaintiff-Appellant,               D.C. No.
                                                 2:17-cv-01823-TLN-EFB
 v.

JPMORGAN CHASE BANK, N.A.; U.S.                  MEMORANDUM*
BANK, N.A., as Trustee for WAMU
Mortgage Pass-Through Certificates Series
2006-AR17,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                          Submitted February 10, 2020**
                            San Francisco, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and LASNIK,*** District
Judge

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
      Appellant Felipe Halili Galvan, Jr. (Galvan) alleged that Appellee JPMorgan

Chase Bank, N.A. (Chase) wrongfully foreclosed on his residential property after

rejecting a loan modification in bad faith. Galvan contends that the district court

erroneously dismissed his complaint based on the statutes of limitations applicable

to his claims for wrongful foreclosure, negligence, unjust enrichment, and

violations of Cal. Bus. & Prof. Code § 17200. Galvan further asserts that the

district court abused its discretion in denying leave to amend his complaint.

      The district court properly dismissed Galvan’s claims as barred by the

applicable statutes of limitations.1 Galvan was not entitled to tolling of the statutes

of limitations under California’s discovery rule because he delayed filing his

complaint until 2017, although his claims accrued in 2010, when Chase allegedly

rejected the loan modification and wrongfully foreclosed on Galvan’s property.

See MGA Entm’t, Inc. v. Mattel, Inc., 41 Cal. App. 5th 554, 561 (2019) (explaining

that “the statute of limitations begins to run when the plaintiff has reason to suspect

an injury and some wrongful cause”) (citation, alteration, and internal quotation



      1
         None of the applicable limitation periods for Galvan’s claims exceeded
four years. See (1) Cal. Code Civ. P. § 338(a) & (d) (three-year statute of
limitations for “liability created by statute” and fraud claims); (2) Cal. Code Civ. P.
§ 335.1 (two-year statute of limitations for negligence); (3) Cal. Bus. & Prof. Code
§ 17208 (four-year statute of limitations for violations of Cal. Bus. & Prof. Code §
17200).
                                           2
marks omitted).

      The district court did not abuse its discretion in denying leave to amend as

futile because Galvan’s claims were time-barred. See Platt Elec. Supply, Inc. v.

EOFF Elec., Inc., 522 F.3d 1049, 1060 (9th Cir. 2008).

      AFFIRMED.




                                         3